Citation Nr: 1325660	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  09-37 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine (ME), that denied the benefit sought on appeal.

The Veteran initially indicated on his Substantive Appeal (VA Form 9) that he desired a Travel Board hearing at the local RO; but, after the scheduled hearing was cancelled, he informed the RO in May 2012 that he would accept a hearing via video conference.  He testified before the undersigned Veterans Law Judge via video in April 2013.  A transcript of the hearing testimony is in the Veteran's Virtual claims file and has been reviewed.  The Veteran, via himself and through his attorney, has submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may consider the evidence.  See 38 C.F.R. § 20.1304 (2012).

As noted above, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has reviewed the contents of the Virtual file, and-other than the Hearing Transcript, the documents included therein are duplicative of those in the paper claims file.  Hence, there is no need to seek a waiver from the Veteran or to remand for initial RO review and consideration.  See id.

An April 2010 rating decision determined new and material evidence was not received to reopen claims of entitlement to service connection for a low back disorder and colitis, and the Veteran appealed that determination.  A Statement of the Case (SOC) was issued in March 2011.  The Veteran, under cover of his attorney's May 2011 letter, submitted an undated Form 9, which the RO in Manchester, New Hampshire, received that same month.  A January 2012 Togus, ME, RO letter informed the Veteran his Form 9 was untimely and that he had the right to appeal that determination.  There is no indication in the paper or Virtual claims file that the Veteran appealed the decision.  Hence, that issue is not before the Board, and it will not be addressed in the action below.  See 38 C.F.R. §§ 19.34, 20.200, 20.302(b) (2012).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Private records reflect psychiatric treatment as early as 2002.  The Veteran, however, asserts and testified that, although he did not seek treatment for an acquired mental disorder until 1989 or 1990, his symptoms in fact had their onset during his service aboard the USS MIDWAY.
 
The only formal mental evaluation of record is a June 2012 evaluation by JLN, M.D., pursuant to the Veteran's attorney's request.  Dr. N diagnosed chronic paranoid schizophrenia and, per the Veteran's reported lay history, opined the Veteran's first symptoms began during his active service.

The Board calls attention an October 2007 VA From 21-4142, on which the Veteran noted he was in receipt of disability benefits from the Social Security Administration (SSA) at Presque Isle, ME.  The Veteran is French-Canadian and a citizen of Canada.  The Board also notes a December 2004 entry of the Veteran's primary physician in Canada that notes the Veteran "does not work and receives the dole."  The Board interprets the entry to mean the Veteran was in receipt of some type of public benefit, either due to unemployment or for disability.  There is no documentation in the claims file to indicate the RO has sought records related to possible Canadian or U.S. disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran if he is in receipt of, or once was in receipt of, either disability or unemployment benefits from any agency of the Government of Canada, or the United States, to include the SSA or any state via Workmen Compensation.

If the Veteran receives, or has received in the past, any disability benefits under the auspices of the Canadian Government, ask the Veteran to provide all pertinent information so any records extant may be requested.

If additional records are obtained, the RO will cause any records written in French to be translated into English.  The RO will also inquire of the SSA if the Veteran reports receipt of benefits.

All efforts to obtain the indicated records will be documented in the claims file.

2.  After the above is complete, regardless of whether additional records are obtained, the RO should arrange a VA examination by an appropriate examiner.  The examiner should opine whether there is at least a 50-percent probability that any diagnosed mental disorder had its onset during the Veteran's active service, or is otherwise causally related to his active service.

The examiner is asked to provide a full explanation for any opinion rendered, to include agreement or disagreement with Dr. N's diagnosis and opinion, and the reasons for such conclusion.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.


The examiner is advised the Veteran's lay reports of his history is competent evidence that must be considered.

3.  After the above is complete, the RO should review the examinations reports to ensure that all questions posed in this remand have been answered.

4.  After completion of all of the above, the RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
 


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



